Title: Louis Philippe Gallot de Lormerie to Thomas Jefferson, 13 June 1813
From: Lormerie, Louis Philippe Gallot de
To: Jefferson, Thomas


          Monsieur Devant New york a bord du Brig Argus, State vessel—13th Juin. 1813—
          L’intérest que vous aves pris Si genereusement a mon Passage me fait un devoir presque indispensable de Vous informer que par un heureux Concours de Circonstançes Je suis Enfin parvenu a m’Embarquer Effectivement avec Lagrement de M.C. a bord du Brig de LEtat Sus mentionné ou Je suis maintenant nous n’attendons qu’un
				  Vent favorable pour mettre a la voile tandis que LEscadre-Ennemie est occupée a N. London—
          J’Espére que nous aurons un heureux voÿage—quoiqu’il en puisse Etre daignés agreer finalement Les assurances de ma gratitude et du sincére Respect—avec lequel Jaÿ L’honneur d’Etre tout a vous
          De
              Lormerie
         
          Editors’ Translation
          
            Sir off New York on board the Brig Argus, State vessel—13th June. 1813—
            The interest you have so generously taken in my passage makes it my almost indispensable duty to inform you that by a happy combination of circumstances I finally managed to embark, with the agreement of M.C., on board the state brig mentioned above, and I am there now. We await only a favorable wind to set sail while the enemy squadron is occupied at New London—
            I hope for a successful trip—whatever it may be, please be assured of my gratitude and the sincere respect—with which I have the honor to be yours
            De Lormerie
          
        